     Case 1:19-cv-01294-NONE-JDP Document 10 Filed 05/21/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     WILLIAM COLBERT,                               Case No. 1:19-cv-01294-NONE-JDP
12                         Plaintiff,                 ORDER THAT PLAINTIFF UPDATE THE
                                                      COURT WITHIN FOURTEEN DAYS OF
13                         v.
                                                      THIS ORDER
14     CITY OF MERCED, et al.,

15                         Defendants.

16

17            On February 11, 2020, the court stayed this case with the understanding that “[p]laintiff’s

18   counsel will provide defense counsel and the court with updates on plaintiff’s underlying criminal

19   case every ninety (90) days or as soon as the criminal case is completed.” ECF No. 9. Ninety

20   days have elapsed but the court has not received an update. Within fourteen days of this order,

21   plaintiff must update the court on the status of the criminal case and the desirability of continuing

22   the stay.

23
     IT IS SO ORDERED.
24

25
     Dated:      May 19, 2020
26                                                      UNITED STATES MAGISTRATE JUDGE
27

28   No. 205.
